     Case 4:20-cv-00027-WTM-CLR Document 15 Filed 04/21/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

EVA GROVNER,                          )
                                      )
              Plaintiff,              )
                                      )
v.                                    )              CV420-027
                                      )
MANNING M. GOLDSMITH,                 )
M.D. Neurotology, Georgia Ear         )
Institute, and ETAL,                  )
                                      )
              Defendant.              )

                                 ORDER

     Before the Court are plaintiff’s motion for an emergency hearing

and motion for court assistance. Doc. 13; doc. 14. Both motions appear

to be derived from defendant having not yet complied with plaintiff’s

discovery requests. As discovery has not commenced in this case, both

motions are DENIED as unripe.

     Plaintiff’s motion for an emergency hearing includes what is

ostensibly a request that defendant be prevented from leaving the United

States, which hints at injunctive relief. Doc. 13 at 1. The clear language

of the filing indicates that plaintiff’s intent is to obtain a hearing, not a

restraining order or preliminary injunction. Id. Furthermore, the filing
     Case 4:20-cv-00027-WTM-CLR Document 15 Filed 04/21/21 Page 2 of 3




does not comply with the requirements for requesting injunctive relief.

Fed. R. Civ. P 65. Therefore, the Court will not reconstrue the motion to

seek injunctive relief. Cf. See Retic v. United States, 215 Fed. App’x 962,

964 (11th Cir. 2007) (“Federal courts sometimes will ignore the legal label

that a pro se litigant attaches to a motion and recharacterize the motion

in order to place it within a different legal category.” (quoting Castro v.

United States, 540 U.S. 375, 381 (2003)).

     Before discovery can begin, plaintiff must satisfy the required filing

fee. 28 U.S.C § 1914. She must also serve defendant with a copy of the

complaint and summons and provide proof of service to the Court. Fed.

R. Civ. P. 4(c) (requiring service of the complaint and summons); 4(l)

(requiring plaintiffs to make proof of service before the Court). After

defendant has been given notice of the claims alleged and an opportunity

to respond, the parties are required to confer and propose a discovery

plan. Fed. R. Civ. R. 26(f). To date, plaintiff has made no efforts to

advance this case through these milestones. As defendant is currently

not obligated to respond to plaintiff’s discovery requests, or to participate

in this case prior to service, the motions for an emergency hearing and

court assistance are DENIED. Doc. 13; doc. 14.
    Case 4:20-cv-00027-WTM-CLR Document 15 Filed 04/21/21 Page 3 of 3




     The Report and Recommendation recommending dismissal of all

Grovner’s claims remains pending before the District Judge. Doc. 8. As

he directed, she must file any objection no later than May 8, 2021. Doc.

10. Grovner’s filings since the deadline was extended do not constitute

objections to the Report and Recommendation. As it instructed, any

objection “should be captioned ‘Objections to Magistrate Judge’s Report

and Recommendations.’” Doc. 8 at 3.

     SO ORDERED, this 21st day of April, 2021.


                                 _______________________________
                                 _______
                                       ___________
                                                 _____
                                                     ____
                                 CH
                                 CHRISTOPHER
                                  HRI
                                    R ST
                                       TO
                                        OPPHER L. RAY
                                 UNITED STATE
                                         STATES
                                            T S MAGISTRA
                                                 MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
